428 N.W.2d 91 (1988)
Loren ROBERTS, as Trustee for the Heirs of Jeffrey L. Roberts, deceased, Plaintiff-Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, an Illinois corporation, Defendant-Respondent.
No. C6-87-1919.
Supreme Court of Minnesota.
August 26, 1988.
Therese C. Simmonds, Mankato, for plaintiff-appellant.
Kenneth R. White, Mankato, for defendant-respondent.
Considered and decided by the Court en banc without oral argument.
COYNE, Justice.
On August 24, 1986, Jeffrey Roberts was fatally injured while riding as a passenger in an automobile owned and operated by John Schruin. Schruin was insured under a policy issued by defendant State Farm Automobile Insurance Company with a $50,000 limit of liability for bodily injury. The decedent, Jeffrey Roberts, was insured as a resident relative under three personal automobile insurance policies issued by State Farm, each of which provided underinsured motorist (UIM) coverage with limits of $50,000 per person.
Plaintiff, trustee for Jeffrey Roberts' heirs, refused to accept State Farm's offer of the $50,000 liability limit of the Schruin vehicle. State Farm, in turn, denied plaintiff's demand for payment of the $50,000 UIM limit of one of the Roberts' policies.
We granted State Farm's petition for accelerated review to consider the matter in conjunction with the pending appeal in Broton v. Western National Mutual Insurance Company, 428 N.W.2d 85. For the reasons stated in the Broton opinion, filed herewith, we affirm the summary judgment entered in favor of defendant State Farm.
Affirmed.
POPOVICH, J., took no part in the consideration or decision of this case.